2015 IL App (1st) 130205
                                              No. 1-13-0205
                                     Opinion filed September 30, 2015

                                                                                       Second Division


                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT


                                                           )
                                                                 Appeal from the Circuit Court
                                                           )
     THE PEOPLE OF THE STATE OF ILLINOIS,                        of Cook County.
                                                           )
                                                           )
            Plaintiff-Appellee,
                                                           )
                                                                 No. 11 CR 15157
                                                           )
     v.
                                                           )
                                                           )
     LARRY WINKFIELD,                                            The Honorable
                                                           )
                                                                 Stanley Sacks,
                                                           )
            Defendant-Appellant.                                 Judge, presiding.
                                                           )



            JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Presiding Justice Pierce and Justice Simon concurred in the judgment and opinion.

                                                  OPINION

¶1          As prosecutors and criminal defense attorneys know, few assertions can wreck one’s case

     more than an unfulfilled promise made to a jury in opening statements. Defendant Larry

     Winkfield contends on appeal that his trial counsel rendered ineffective assistance during

     opening statements by promising to present alibi witnesses to the jury and then failing to carry it

     out. We are unable to conclude on this record that defense counsel rendered ineffective

     assistance. We affirm defendant's conviction on direct appeal as we find that defendant's claim

     would be better resolved in postconviction proceedings.
     1-13-0205


¶2                                         BACKGROUND

¶3          Under the State's theory of the case, Winkfield initially encountered the victims, Joshua

     Holmes and his wife, Dellanice Holmes, when cars driven by Winkfield and Joshua Holmes

     collided. Winkfield and Joshua Holmes exchanged phone numbers and agreed to pay each

     other's damages. Winkfield later appeared at the Holmes’ home, and each drove their own cars to

     a body shop. There, Winkfield confronted the victims with a gun, demanded they pay his

     damages, and drove away in their car. Winkfield was charged with aggravated vehicular

     hijacking, armed robbery, and aggravated unlawful restraint of both Joshua and Dellanice

     Holmes.

¶4          In Winkfield's answer to the State's motion for pretrial discovery, Winkfield argued he

     would rely on the State's inability to establish its burden of proof for the offenses. The answer

     listed potential witnesses including Lanisha McMann, Jasmine Hodges, and Donovan Hodges. In

     a supplemental answer, Winkfield amended his response to include the "affirmative defense of

     alibi" alleging he had been at the home of Lanisha McMann with his wife, Jasmine Hodges, and

     brother-in-law, Donovan Hodges, from around 7 p.m. and thereafter on the night of the offense.

¶5          A team of three attorneys represented Winkfield at trial. One of his defense attorneys

     stated in his opening statement:

                    "My client calls his wife, Jasmine Hodges, and he says I'm coming to pick you up.

                 He does. He picks her up and then they head to the home of Lanisha McMahon.

                    ***

                    Lanisha was going to style or she was going to do the hair of Jasmine while Larry

                 and Donovan watched the Bears game.




                                                    -2-
     1-13-0205


                    The evidence will show that Lanisha lives at 5057 West Huron, which is

                 approximately at Huron and LeClaire.

                    The evidence will show that Larry and Jasmine arrived at Lanisha's house

                 [sometime] in the middle of the first-half of the Bears game. Football fans, that would

                 be anywhere an hour, an hour and a half after the initial game time, so 7 to about

                 8:30. They arrived sometime we'll say around 8 o'clock, 8:15.

                    Lanisha did Jasmine's hair. The boys watched the football game, and they stuck

                 around until 11 or 12 at night, and you will hear from those people talk about that."

¶6          Counsel also highlighted the lack of physical evidence linking Winkfield to the crime and

     contended that the State would be unable to prove Winkfield guilty beyond a reasonable doubt

     based on the victims’ inconsistent testimony and their motive to lie about the offense.

¶7          Joshua Holmes testified at trial in a corrections uniform because he had been taken into

     custody for contempt of court after missing a court date in the case. He testified that on

     September 1, 2011, he and Winkfield got into a car accident near the intersection of Grand

     Avenue and Pulaski Road, sometime between 4 and 7 p.m. Following a "brief" discussion, they

     agreed to pay for one another's damages, exchanged names and phone numbers, and agreed to

     contact one another at a later time regarding the repairs. Winkfield did not provide his real name

     during this exchange, according to Holmes. After the accident, Holmes drove home.

¶8          Once home, he parked his car in front of the house. His wife, Dellanice Underwood

     Holmes, from whom he had since separated, went to look at the damage, which was extensive.

     About 30 minutes to an hour after the accident, between 7 and 8:30 p.m., Winkfield arrived at

     their home with a passenger in his car, despite never being provided the address. Joshua Holmes

     claimed that "some [one] came upstairs to get [him]" when Winkfield arrived, so he went outside


                                                     -3-
       1-13-0205


       to speak with him. Dellanice Holmes testified, however, that no one went to get Joshua Holmes

       when Winkfield arrived, but that Joshua came outside of his own accord some 5 to 10 minutes

       later. After a "short" discussion, the Holmeses agreed to follow Winkfield to a body shop to "at

       least get a[n] estimate of our damages." Both parties drove their own cars.

¶9            The Holmeses parked across the street from the body shop and waited in the car with the

       engine running while Winkfield knocked on the door to the body shop. After several minutes,

       when no one answered, Winkfield walked towards their car brandishing a gun, got "face to face"

       with Joshua Holmes, pointing a gun at him from a distance of about three to four feet, then

       ordered him out of his car and demanded "money for [his] car." Joshua Holmes told Winkfield

       he didn't have any money and instead offered Winkfield his mobile phone. Winkfield then got

       into Holmes' car and drove away. Winkfield's passenger, whom Holmes described as a dark-

       skinned male with dreadlocks, drove away in Winkfield's car. Joshua Holmes also confirmed on

       direct and cross-examination that he had a prior felony conviction in February 2009, for

       possession of a controlled substance.

¶ 10          Dellanice Holmes testified that when Winkfield approached their car, he pulled the gun

       from his side and pointed it directly at her chest from a distance of about four to five feet before

       walking to the other side of the car and pointing the gun at her husband. As Winkfield walked

       around the vehicle towards Joshua Holmes, he got out of the car. Dellanice Holmes then got out

       of the car too, and ran to hide behind a van parked directly in front of the body shop and next to

       Winkfield's car. Winkfield asked Joshua Holmes what he had in his pocket (to which he

       responded his mobile phone), demanded the phone, and then asked Dellanice Holmes if she had

       a mobile phone as well. When she informed Winkfield she did not, he got into the Holmeses’ car




                                                       -4-
       1-13-0205


       and drove away. Winkfield's passenger, whom Dellanice Holmes described as a young black

       male with braids in his hair, drove away in Winkfield's car.

¶ 11          Immediately after the incident, the victims ran across the street and borrowed a stranger's

       mobile phone to contact the police. The call came in at exactly 8:32 p.m. Later that night, the

       victims found Winkfield's unoccupied car parked about three to four blocks away from the body

       shop, and called police to inform them of its location.

¶ 12          The next day, on September 2, between 12 and 1 p.m., Dellanice Holmes located her

       husband's stolen car in the lot of a trucking company not far from the body shop. The car's

       license plates had been removed, the inside of the car had been burned, and it was sitting on two

       wheels. The victims and Joshua Holmes' brother returned to this location later that evening

       around 9:30 p.m. with the police. While waiting for the police to arrive, Joshua Holmes and his

       brother located Winkfield in a nearby park. The victims then accompanied the police to a

       location near the park where Winkfield was arrested. As part of the ongoing investigation, the

       police obtained buccal swabs from both Winkfield and the victims.

¶ 13          Chicago police officers Ark Pachnik, Kevin Quinn, and forensic scientist Ruben Ramos

       also testified on behalf of the prosecution. Officer Pachnik described the damage to the victims’

       car, and stated that he saw the victims simultaneously identify Winkfield as the offender when

       they arrived at the location of Winkfield's arrest. Officer Quinn testified that he first spoke with

       the victims around 6:30 p.m. on September 2, and again around 9 p.m. that evening and Joshua

       Holmes gave a description of Winkfield that enabled the officer to locate and detain a person

       who the victims later identified as Winkfield. Ramos testified that due an inadequate sample he

       was unable to determine if Winkfield was ever present in the stolen car because he could not

       match Winkfield's DNA sample to a sample of DNA taken from the car.



                                                       -5-
       1-13-0205


¶ 14          Winkfield presented only the testimony of Officer Anthony Keny, the initial responder.

       Officer Keny testified that Joshua Holmes did not provide the name Winkfield at the time of the

       initial report; that Joshua Holmes and Winkfield made an "agreement to meet [at the body shop]"

       after receiving "a cell phone [c]all" from Winkfield; that he described the passenger in

       Winkfield's vehicle as an "unknown male Black between the ages of 28 and 25 years old," but

       did not mention the person had dreadlocks or braids; and that "Offender number one [Winkfield]

       exited from the passenger side" of his car when they arrived at the body shop. On cross-

       examination, Officer Keny confirmed the victims were "visibly shaken" and had a hard time

       expressing themselves and confirmed the description on the police report was substantially

       accurate.

¶ 15          During closing argument, defense counsel argued the State had not proved Winkfield

       guilty beyond a reasonable doubt due to the lack of physical evidence, inconsistencies in the

       victims' testimony, and the Holmeses' motive to lie about the accident to avoid paying for

       Winkfield's damages. Defense counsel also referenced cocounsel's remarks during opening

       statements regarding alibi witnesses.

                      "And yesterday, [cocounsel] told you that you were going to hear evidence about

                   an alibi; that [Winkfield] was somewhere else. Well, you didn't hear that, because we

                   don't have the burden. We don't have to prove anything. The State is the one who has

                   to prove to you that he did this. We don't have to put one single witness on the

                   witness stand. And you all said that was fine."

¶ 16          The jury convicted Winkfield of aggravated vehicular hijacking, armed robbery, and

       aggravated unlawful restraint of Joshua Holmes and returned a verdict of not guilty of




                                                       -6-
       1-13-0205


       aggravated unlawful restraint of Dellanice Holmes. The trial court sentenced Winkfield to

       concurrent terms of 22, 21, and 3 years in prison.

¶ 17                                              ANALYSIS

¶ 18           Winkfield argues that his defense attorney impeded his right to effective assistance of

       counsel by promising in the opening statement, but ultimately failing, to present alibi witnesses

       to the jury.

¶ 19           To prove a deficient performance, the defendant must establish that counsel’s conduct

       fell below an objective standard of reasonableness and that the deficiency prejudiced him.

       Strickland v. Washington, 466 U.S. 668, 687 (1984); People v. Morgan, 187 Ill. 2d 500, 529-30

       (1999). Prejudice means a reasonable probability that, but for counsel's deficient performance,

       the outcome would have been different. People v. Simpson, 2015 IL 116512, ¶ 35.

¶ 20           A defense counsel's failure to present testimony as promised, while a serious deficiency,

       does not constitute ineffectiveness per se. See People v. Briones, 352 Ill. App. 3d 913, 918

       (2004). A defendant must still show that his or her counsel's error resulted in prejudice. People v.

       Manning, 334 Ill. App. 3d 882, 892 (2002). The test is not whether defense counsel fulfilled

       every promise made during opening statements, but whether any error by counsel was so grave

       that had the error not occurred, the result of the case would likely have been different. Id. at 884.

¶ 21           Generally, due to the nature of the error, counsel's failure to present witnesses as

       promised during opening statements constitutes deficient performance unless the failure can be

       attributed to trial strategy–either because an unforeseen or unexpected event hindered its

       presentation or because the testimony would be contradictory to defendant's interests by, for

       example, contradicting defendant's theory of the case. People v. Patterson, 192 Ill. 2d 93, 121

       (2000). Similarly, once defense counsel has made a definite promise to present evidence,



                                                        -7-
       1-13-0205


       especially a promise of exculpatory evidence, absent extenuating circumstances, defense counsel

       must diligently attempt to fulfill the promise due to the gravity of such a pledge. See Briones,
352 Ill. App. 3d at 918 ("Promising a particular type of testimony creates an expectation in the

       minds of jurors, and when defense counsel without explanation fails to keep that promise, the

       jury may well infer that the testimony would have been adverse to his client and may also

       question the attorney's credibility. In no sense does it serve the defendant's interests." (quoting

       United States ex rel. Hampton v. Leibach, 347 F.3d 219, 257 (7th Cir. 2003)).

¶ 22          Winkfield’s counsel made an explicit promise to present evidence of Winkfield's alibi to

       the jury. At the beginning of the trial, counsel stated: "The evidence will show that Larry and

       Jasmine arrived at Lanisha's house sometime in the middle of the first-half of the Bears game.

       *** They arrived sometime we'll say around 8:00 o'clock, 8:15 *** they stuck around until 11:00

       or 12:00 at night, and you will hear from those people talk about that." This having been said,

       counsel was obligated to fulfill the promise, or at least explain why he failed to do so.

¶ 23          Counsel responded to the failure of the defense to call these witnesses. The jury was told

       that it did not hear the alibi evidence "because [Winkfield does not] have the burden *** to prove

       anything." While counsel's statement may be sufficient to excuse his failure (see e.g. Patterson,
192 Ill. 2d at 121), this statement serves to notify us that counsel was aware of the promise made

       and attempted to minimize the effect of his failure. See People v. Ligon, 365 Ill. App. 3d 109,

       120 (2006) ("case law suggests that the decision not to provide promised testimony may be

       warranted by unexpected events").

¶ 24          We also acknowledge that case law dictates that issues of ineffective assistance of

       counsel must be determined from the "totality of counsel's conduct, not from isolated incidents"




                                                        -8-
       1-13-0205


       (People v. Spann, 332 Ill. App. 3d 425, 430 (2002)), and a review of the record indicates that

       apart from this error, defendant's team of lawyers otherwise rendered competent representation.

¶ 25          People v. Bryant, 391 Ill. App. 3d 228 (2009), is instructive. In Bryant, a jury found

       husband and wife codefendants guilty of murdering a drug dealer. In defense counsel's opening

       statement, he "set forth in detail what the defendants' testimony would purportedly establish,"

       including the alibi that his clients slept while the offense occurred and that two other individuals

       might have committed the murder. Id. at 230. At trial, counsel failed to present any witnesses,

       including the defendants' own testimony. Id. at 230-36. The Bryant court concluded that counsel

       was deficient for failing to present this testimony where the error effectively failed to subject the

       State's case to meaningful adversarial testing by leaving the defense theory "wholly

       unsupported." Id. at 243.

¶ 26          Here, unlike Bryant where defense counsel failed to present a single witness as promised,

       defense counsel presented at least one witness. Although this witness did nothing to support

       defendant's alibi, the testimony supported defense's theory that the victims lied about Winkfield

       being the person who committed the offense by undermining the credibility of Joshua Holmes as

       the State's key witness. Therefore, defense counsel called a witness that later supported his

       closing argument that the State had not met its burden beyond a reasonable doubt because the

       victims' testimony was incredible.

¶ 27          Furthermore, Bryant involved a case where the issue involved defense counsel's failure to

       present the testimony of the defendants, after explicitly detailing what their testimony would be

       during opening statement. The defendants, being in court, obviously were available to testify.

       Here, counsel represented that alibi witnesses would testify. We simply do not know whether

       their absence was due to any deficient representation or merely a failure to cooperate or appear,



                                                       -9-
       1-13-0205


       or some other unforeseen of unexpected event. Hence, under the totality of the circumstances, we

       are unable to conclude counsel performed deficiently on these facts alone. Rather, disposition of

       Winkfield's claim requires inquiry into matters outside of the record on direct appeal.

¶ 28          When the four corners of the record is insufficient to address the issue of ineffective

       assistance of counsel, this court may decline to adjudicate the claim in a direct appeal in favor of

       addressing it in a proceeding for postconviction relief where matters outside the common law

       record can be considered. See People v. Burns, 304 Ill. App. 3d 1, 11-12 (1999).

¶ 29          Nonetheless, the State attributes counsel's error to sound trial strategy. First, the State

       argues that counsel made a strategic decision not to present the promised alibi evidence based on

       the trial court's ruling mid-trial to admit Winkfield's prior felony conviction should he testify.

       But Winkfield does not argue that his counsel failed to present his testimony, rather counsel

       erred by promising and then failing to present even one of the three alibi witnesses identified in

       counsel's opening—McMann, Donovan, and Jasmine Hodges. Thus, the trial court's ruling

       regarding Winkfield's prior felony conviction is irrelevant.

¶ 30          Similarly irrelevant is the State’s focus on the credibility of the potential alibi witnesses.

       The State argues that we can assume counsel's failure related to trial strategy where the jury

       would have found the proffered alibi witnesses incredible due to their close relationship with

       Winkfield. This argument, however, overlooks the fact that the error lies purely in counsel's

       unfulfilled promise. Although trial strategy may apply to a decision not to present certain

       witnesses, it offers no explanation as to why, after making the promise, the jury heard from none

       of the alibi witnesses. See, e.g., People v. King, 316 Ill. App. 3d 901, 913-16 (2000) (appellate

       courts will not assume defense counsel’s failure to present exculpatory evidence was reasonable

       “trial strategy,” unless supported by the record); People v. Garza, 180 Ill. App. 3d 263, 269



                                                      -10-
       1-13-0205


       (1989) (remand for new trial on ineffective assistance of counsel where counsel failed to present

       witnesses who would corroborate defendant’s defense, noting that it could “conceive of no sound

       tactical reason” for not calling the witnesses).

¶ 31          We pause to briefly address the State’s repeated use of the adverb “clearly” in its brief.

       “Clearly,” and its next-of-kin “obviously,” as legal writing guru Brian A. Garner has noted,

       “protest too much. They signal weakness.” Bryan A. Garner, The Winning Brief: 100 Tips for

       Persuasive Briefing in Trial and Appellate Courts 363 (Oxford Univ. Press ed., 2d ed. 2004).

       Garner wisely advises that brief writers “let the court decide for itself what is clear or obvious.

       Your arguments and supporting evidence should be able to stand on their own.” Id. at 364. We

       have decided, and what the State describes as “clearly” is not so clear at all.

¶ 32          To prevail on a claim of ineffective assistance, Winkfield must also show that counsel's

       error prejudiced him in a way that undermines this court's confidence in the trial’s outcome. See

       Manning, 334 Ill. App. 3d at 892; Strickland, 466 U.S. at 694. Courts have long recognized the

       extreme prejudicial effect of promising to present evidence to a jury but failing to do so,

       especially when the evidence may be deemed "significant exonerating evidence.” See Briones,
352 Ill. App. 3d at 918 ("little is more damaging than to fail to produce important evidence that

       had been promised in an opening" (internal quotation marks omitted) (quoting Leibach, 347 F.
3d at 257)). Here, this peril appears especially potent because the outcome turned purely on the

       credibility of the victims' testimony.

¶ 33          Defense counsel made credibility a key issue by attacking the credibility of the State's

       eyewitnesses—the victims. This strategy was reasonable as the victims’ testimony presented the

       only available evidence tending to prove Winkfield committed the offense; there was no physical

       evidence or independent observation by police officers connecting Winkfield to the crime.



                                                          -11-
       1-13-0205


       Defense counsel effectively employed this strategy and severely weakened the strength of the

       State's case by demonstrating the inconsistencies in the testimony by each of the victims. We

       highlight these inconsistencies and contradictions due to the closely balanced nature of the

       evidence, which magnifies the potential for prejudice created by counsel's error.

¶ 34          For example, although the victims sat in the same car and presumably had similar

       vantage points for the duration of the offense, their testimony conflicted on several material

       details. Joshua Holmes testified that Winkfield walked directly to his side of the car and pointed

       the gun at him; Dellanice Holmes stated that Winkfield walked to her side of the car and first

       pointed the gun directly at her before walking around the car. Furthermore, while Joshua Holmes

       claimed he had no money so he offered Winkfield his mobile phone, Dellanice Holmes claimed

       Winkfield demanded Joshua Holmes give him his phone. The testimony also established minor

       discrepancies in the victims' statements about their respective version of events and the physical

       description of the passenger in Winkfield's car, among other discrepancies.

¶ 35          Defense counsel also undermined the credibility of the State's key witness, Joshua

       Holmes, by offering Officer Keny's testimony that he failed to provide key pieces of information

       (like Winkfield's name) and gave a different account of the incident to officers immediately after

       the offense than he did to investigators just a day or two later; in particular concerning the events

       that led up to the parties' encounter at the body shop, and similarly, whether Winkfield drove his

       own car or was the passenger.

¶ 36          We would be remiss in highlighting the weaknesses in the State's case, however, without

       also identifying its strengths. For example, the victims testified on the weapon allegedly used by

       Winkfield to commit the offense—they both described the gun as a black revolver. Furthermore,

       the victims simultaneously identified Winkfield as the offender to assist police officers in



                                                       -12-
       1-13-0205


       effectuating an arrest. In addition, based on the timeline of events and the relatively small

       geographical area from where the offense took place to McMann's residence where defendant

       supposedly watched a football game, Winkfield could have committed the offense and made it to

       McMann's residence by the time indicated in defense counsel's opening statement.

¶ 37          Here, as in Bryant, defense counsel promised the jury the testimony of witnesses whose

       story would be completely at odds with the State's case, namely, that Winkfield watched a

       football game at a friend's home during the time of the offense. As we have previously described,

       although Winkfield's counsel presented testimony that highlighted inconsistencies and

       weaknesses in the State's case, this did nothing to support the defense's repeated promise that the

       jury would hear evidence directly contradicting the State's case. As the court concluded in

       Bryant, "[g]iven that the evidence of defendant's guilt was not overwhelming, had counsel

       properly supported the defense theory with witness testimony, in our view, there is a 'reasonable

       probability’ that ‘the trial result would have been different.'" Bryant, 391 Ill. App. 3d at 243

       (citing, People v. Johnson, 218 Ill. 2d at 143-44 (2005)). Therefore, in light of Bryant, given the

       overall nature and quality of the evidence, counsel's unfulfilled promise did prejudice Winkfield.

¶ 38          But, because of the absence of a record to establish counsel's performance was deficient,

       in light of the over-all nature and quality of the evidence considered in light of counsel's

       otherwise effective representation absent his errant promise during opening statements, we are

       not satisfied on this record that counsel rendered ineffective assistance. To adjudicate

       Winkfield's claim, we must inquire beyond the scope of this record. Therefore, we conclude

       Winkfield has not demonstrated ineffective assistance of counsel within the definition laid down

       by Strickland on this record. We affirm the judgment of the circuit court of Cook County and

       direct defendant to raise this claim in a postconviction petition for relief.



                                                        -13-
       1-13-0205


¶ 39         Affirmed.




                         -14-